 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON GERAY,                                       No. 2:18-CV-2787-KJM-DMC-P
12                      Plaintiff,
13          v.                                          ORDER
14   JENNIFER SHAFER, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an independent mental

19   examination (ECF No. 13). Plaintiff’s motion is denied as premature because no answer to

20   plaintiff’s complaint has been filed and, as such, the case is not yet at issue. Upon the filing of an

21   answer, the court will set a schedule for this case after which the parties may conduct discovery

22   and plaintiff may renew his motion.

23                  IT IS SO ORDERED.

24

25   Dated: June 5, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
